             Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 1 of 9



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS


    PROTECT DEMOCRACY PROJECT, INC.,
    BRENNAN CENTER FOR JUSTICE AT
    NEW YORK UNIVERSITY SCHOOL OF
    LAW, MICHAEL F. CROWLEY, AND
    BENJAMIN WITTES,

                              Plaintiffs,

            v.                                                 Case No. 1:18-cv-10874-DPW

    U.S. DEPARTMENT OF JUSTICE, U.S.
    DEPARTMENT OF HOMELAND
    SECURITY, WILLIAM PELHAM BARR in
    His Official Capacity as Attorney General of
    the United States, and CHAD WOLF1 in his
    Official Capacity as Acting Secretary of the
    Department of Homeland Security,

                              Defendants.


        PLAINTIFFS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANTS’
                 MOTION TO DISMISS THE AMENDED COMPLAINT

           The Information Quality Act (“IQA”) explicitly affords plaintiffs a right to “seek and

obtain correction of information maintained and disseminated by [an] agency that does not

comply with the guidelines” promulgated under the statute to “ensur[e] and maximize[e] the

quality, objectivity, utility, and integrity of information . . . disseminated by the agency.” Pub. L.

No. 106-554 § 515(b)(2), 114 Stat. 2763, 2763A-154 (2000). The question presented here is

whether an agency’s adjudication under the administrative mechanism established by this statute

is judicially reviewable. Because Congress created this new requirement for agencies to

adjudicate “correction” petitions against the backdrop of the APA’s judicial review mechanisms




1   Substituted for Acting Secretary McAleenan. See Fed. R. Civ. P. 25(d).

                                                          1
           Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 2 of 9



without expressly precluding a judicial role, the answer is yes. See Opposition to Defendants’

Motion to Dismiss the Amended Complaint, Dkt. 43 (“Opp.”), at 19-21.2 The APA obliges the

Court to review the Agencies’ disposition of Plaintiffs’ petition for correction under its § 706

standard to evaluate whether the Agencies’ determination that the Report warranted no

correction under the IQA was arbitrary and capricious or contrary to law. Id. at 22-27.

         The Court has asked Plaintiffs to identify contexts that illuminate the proper role for

courts reviewing agency actions under standards analogous to those set forth in the IQA.

Plaintiffs submit the following examples of contexts in which courts perform a similar function

under the general auspices of the APA:

         Biological Opinions - Congress requires that the Fish and Wildlife Service promulgate

biological opinions determining whether other agencies’ actions will adversely impact

endangered species, and advise the relevant agency on alternatives to avoid jeopardizing the

endangered species. 16 U.S.C. § 1536(b). As Plaintiffs explained in their Opposition, the

Supreme Court has held that despite Congress’s silence in the organic statute requiring biological

opinions, the APA provides for judicial review of whether these biological opinions comply with

the statutory requirement that the agency “use the best scientific and commercial data available.”

See Bennett v. Spear, 520 U.S. 154, 176-78 (1997) (APA authorizes review of challenge that the

“best scientific and commercial data available” showed the agency’s biological opinion was

wrong and that proposed project would not have an impact on endangered species). Courts have

set aside biological opinions that fail to do so. See, e.g., Dow AgroSciences LLC v. Nat’l Marine



2 At oral argument, the Court noted that Plaintiffs had failed to identify citations drawn from a dissenting opinion.
Plaintiffs have reviewed the citations in their brief and acknowledge with regret that those designations were omitted
in two instances. See Opp. at 20 (citing High Country Citizens All. v. Clarke, 454 F.3d 1177, 1199 (10th Cir. 2006)
(Briscoe, J., dissenting) and Dep’t of Transp. & Dev. of La. v. Beaird-Poulan, Inc., 449 U.S. 971, 973 (1980)
(Rehnquist, J., dissenting from denial of certiorari)). Plaintiffs apologize for their error, and would be willing, with
the Court’s permission, to submit a corrected brief.

                                                           2
         Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 3 of 9



Fisheries Serv., 707 F.3d 462, 472-73 (4th Cir. 2013) (setting aside biological opinion in part for

its reliance on “highly criticized” data the deficiency of which the agency acknowledged); Ctr.

for Biological Diversity v. Zinke, 900 F.3d 1053, 1068 (9th Cir. 2018) (setting aside biological

opinion that ignored report contradicting data on which agency relied).

       Consumer Product Safety Information Database - Congress created a public database in

which the Consumer Product Safety Commission makes public reports of unsafe consumer

products; if the Commission receives notice that information is wrong, the Commission must

remove the information, correct it, or add sufficient additional information if it determines the

information is “materially inaccurate or duplicative.” See 15 U.S.C. § 2055a(c)(4)(B). While

Congress was silent in the organic statute on judicial review of these determinations, the District

of Maryland has held that the agency’s adjudications of challenges to the accuracy of the reports

in its database were reviewable under the APA. See Doe v. Tenenbaum, 127 F. Supp. 3d 426,

461-62 (D. Md. 2012) (enjoining publication of report connecting child carrier to child’s death

when not clear death was connected to carrier).

       National Practitioner Data Bank - Congress established a database publicizing hospital

investigations of doctors, and authorized the Department of Health and Human Services to

promulgate regulations providing for “procedures in the case of disputed accuracy of

information” included in the database. See 42 U.S.C. § 11136. The agency thereafter set up a

limited informal adjudication process. See 45 C.F.R. § 60.12. While Congress was silent on

judicial review in the statute creating the database, the First Circuit and other courts have

nevertheless exercised their general power under the APA to review these adjudications for

compliance with the regulations. See Doe v. Leavitt, 552 F.3d 75, 82 (1st Cir. 2009) (agency

properly determined plaintiff was still under “investigation” as required by statute even after his



                                                  3
         Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 4 of 9



resignation when it “consulted appropriate sources, employed sensible heuristic tools, and

adequately substantiated its ultimate conclusion”); see also Leal v. Secretary, 620 F.3d 1280,

1284-85 (11th Cir. 2010) (declining to set aside agency report notwithstanding plaintiffs’

objection to its description of the underlying incident because it complied with the limited legal

requirement that the report “accurately describe[] the adverse action that was taken against the

physician and the reporting hospital’s explanation for the action, which is the hospital’s

statement of what the physician did wrong”); Cerciello v. Sebelius, 2016 WL 1257514, at *6

(E.D. Pa. Mar. 31, 2016) (reviewing § 11136 adjudication as final agency action under the APA).

       Military Records - In a law passed on the heels of the APA, Congress provided that the

“Secretary of a military department may correct any military record of the Secretary’s

department when the Secretary considers it necessary to correct an error or remove an injustice

. . . under procedures established by the Secretary concerned.” 10 U.S.C. § 1552(a). Courts

have long held that a refusal to correct this information is subject to judicial review under the

APA, despite Congress’s silence on the issue. See Ashe v. McNamara, 355 F.2d 277, 281-82

(1st Cir. 1965) (judicial review of § 1552 petition denial to change character of discharge “is in

line with others which find no inconsistency between legislatively declared ‘finality’ of

administrative action and judicial correction of administrative action found to be violative of

constitutional right, otherwise illegal or without basis in fact”); Barber v. Widnall, 78 F.3d 1419,

1423 (9th Cir. 1996) (finding justiciable a challenge to agency’s denial of § 1552 petition to

amend military record to give plaintiff sole credit for shooting down mastermind behind Pearl

Harbor attack).

                                                ***




                                                  4
           Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 5 of 9



       Congress deliberately enlarged the Paperwork Reduction Act when it enacted the IQA in

2000, imposing explicit obligations on agencies to fulfill enumerated standards in lieu of merely

encouraging, as the prior statutory scheme did, the development of policies and principles

applicable to agency disseminations of data. Compare Pub. L. No. 104-13 (May 22, 1995)

codified at 44 U.S.C. § 3504(d)(1). In the IQA, Congress (i) specified that those guidelines must

maximize the “quality, objectivity, utility, and integrity” of agency disseminations of

information; (ii) set up an informal adjudication process for an agency to determine compliance

with those guidelines; and (iii) granted affected parties a specific right to “obtain correction” if

agencies failed to do so. Congress enacted these standards and provided an avenue for

administrative relief against the APA’s provision for judicial review not only of “[a]gency action

[that is] made reviewable by statute” but also of “final agency action for which there is no other

adequate remedy in a court.” 5 U.S.C. § 704 (emphasis added).

       Congress was not blind to the risk of imposing unmanageable demands on the judiciary

in the review of agency communications, and cabined the IQA to ensure that the review of IQA

determinations would not overwhelm agencies or the courts. It retained § 3504(d)(1)’s limitation

on the applicability of the IQA guidelines to “information disseminated by Federal agencies,”

which are terms with “longstanding definitions” in OMB’s existing information quality

documents. 67 Fed. Reg. 8452, 8453 (Feb. 22, 2002). In doing so, Congress excluded:

           Agency “opinions,” rather than “facts or data.” See id. at 8460.

           Information-sharing within an agency or between agencies, or to government

            employees, agency contractors, or agency grantees. See id.

           Agency archives and responses to requests for agency records under FOIA, the

            Privacy Act, Federal Advisory Committee Act, or “other similar law.” See id.


                                                  5
           Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 6 of 9



           Agency correspondence with persons. See id.

           Press releases. See id.; see also Harkonen v. U.S. Dep’t of Justice, 800 F.3d 1143,

            1150 (9th Cir. 2015).

           Public filings by agencies. See 67 Fed. Reg. at 8460.

           Agency subpoenas and adjudicative processes. See id.; Prime Time Intern. Co. v.

            Vilsack, 599 F.3d 678, 685-86 (D.C. Cir. 2010).

       Ultimately, while Congress may have given agencies considerable latitude in exercising

their responsibilities under the IQA, it did not give them unremitting discretion. OMB continued

this practical balance in its IQA guidelines, which reconcile the agencies’ need for common-

sense flexibility in light of the “wide variety of data and information” they compile with

Congress’s core instruction that the IQA must be given real effect. The law requires agencies to

“make their methods transparent by providing documentation, ensure quality by reviewing the

underlying methods used in developing the data and consulting (as appropriate) with experts and

users, and keep users informed about corrections and revisions.” 67 Fed. Reg. at 8453. A court

may review whether an agency’s shortcomings in exercising its statutory duties require the

agency’s action to be set aside under the APA.

       Nor will a court exercising its customary role of review require it to create its own redline

of an agency’s report or otherwise create an undue burden on the judiciary, as the Agencies

insist. The Agencies’ argument wrongly “entangle[s] the concepts of jurisdiction to review with

the scope of judicial review.” Neal v. Sec. of Navy & Commandant of Navy Corps., 639 F.2d

1029, 1037, 1043-44 (3d Cir. 1981) (agency “erred in fulfilling its statutory obligation to ‘correct

an injustice’ when it failed to recognize that the procedures followed by the [agency] were so




                                                 6
           Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 7 of 9



inherently unfair as to taint the merits of its decision” denying Marine permission to reenlist

based on undisclosed psychiatric reports on his sexual orientation). As the Neal Court explained,

                 Congress has acted by providing servicemen with an
                 administrative remedy for their wrongs. Once a plaintiff has sought
                 relief from the Correction Board, such plaintiff is bound by that
                 board’s determination unless he can meet the difficult standard of
                 proof that the Correction Board’s decision was illegal because it
                 was arbitrary, or capricious, or in bad faith, or unsupported by
                 substantial evidence, or contrary to law, regulation, or mandatory
                 published procedure of a substantive nature by which plaintiff has
                 been seriously prejudiced . . . .

        639 F.2d at 1037 (quoting Sanders v. United States, 594 F.2d 804, 811 (Ct. Cl. 1979)).3

        The same is true here. As Plaintiffs explained in their Opposition, the Court will not

review IQA adjudications de novo. If the Court were to determine that the Agencies’ denial of

Plaintiffs’ IQA petition violated the APA, it would remand to them to correct or otherwise

remedy the legal violation. See, e.g., New Eng. Power Co. v. F.E.R.C., 533 F.3d 55, 61 (1st Cir.

2008) (“The proper course of action [after finding an APA violation] . . . is to remand so that the

agency may ‘bring to bear on the facts the proper administrative and statutory considerations, a

function which belongs exclusively to the [agency] in the first instance.’” (quoting SEC v.

Chenery Corp., 332 U.S. 194, 200 (1947)). There is every reason to believe that the Agencies

would act in good faith to comply with the Court’s orders. And if the Agencies’s disposition on

remand still fell short under the IQA and APA, Plaintiffs’ recourse would be to ask the Court to

order the Agencies to try again. Plaintiff could not ask the Court to rewrite the Report itself, any

more than a court could rewrite agency regulations that violate the APA. See Allina Health

Servs. v. Sebelius, 746 F.3d 1102, 1111 (D.C. Cir. 2014) (district court erred in ordering agency


3Neal also referenced that “money” needed to be “due” the serviceman. Id. But that reference is only because it
was quoting a decision of the Court of Claims, a predecessor to the U.S. Court of Appeals for the Federal Circuit
whose jurisdiction relied on the availability of money damages. Courts have allowed APA adjudication under
§ 1552(a) even when money is not due. See, e.g., Barber, 78 F.3d at 1423.

                                                         7
            Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 8 of 9



how to calculate particular challenged payments “rather than just remanding after identifying the

[agency’s] error”). The deferential review set out by the APA preserves the Court’s traditionally

limited role, even here. See, e.g., San Luis & Delta Mendota Water Auth. v. Jewell, 747 F.3d

581, 602 (9th Cir. 2014) (“The determination of what constitutes the ‘best scientific data

available’ belongs to the agency’s special expertise. . . . Absent superior data, occasional

imperfections do not violate the ESA best available standard.”) (quotations omitted); Barber, 78

F.3d at 1423 (“emphasiz[ing] the limited role [a] court plays in reviewing the ruling of the

Secretary” under § 1552(a), which is not to determine the actual truth of the allegedly incorrect

record, “but only to review the Secretary’s decision to ensure that it complied with the law, was

rational, and was based on substantial evidence”); Leal, 620 F.3d at 1284 (under § 11136, court

“does not act as a factfinder deciding whether incidents listed in the report actually occurred or

as an appellate body deciding whether there was sufficient evidence for the reporting hospital to

conclude that those actions did occur” but only reviews for compliance with regulations and

statute).

        There will no doubt be borderline cases. But this is not one of them. The Agencies have

admitted to making a substantively false claim and have acknowledged that this Report is

inconsistent with the IQA’s requirements. Am. Compl. ¶¶ 94-95. It is not enough to promise to

do better in the future. The Agencies’ determination to do nothing to conform this Report to the

IQA exceeds the discretion they are afforded under the OMB Guidelines. Under no conception

of the IQA’s requirements does this adjudication satisfy the APA’s review standards. Plaintiffs

respectfully request that the Court enforce the right that Congress granted Plaintiffs to “obtain

correction” of the Report, and deny the Agencies’ motion to dismiss.




                                                 8
         Case 1:18-cv-10874-DPW Document 52 Filed 12/11/19 Page 9 of 9



Dated: December 11, 2019


                                                        /s/ Meaghan VerGow
 Benjamin L. Berwick                                    Meaghan VerGow
 (D. Mass. Bar. No. 679207)                             O’MELVENY & MYERS LLP
 PROTECT DEMOCRACY PROJECT, INC.                        Pro Hac Vice
 15 Main St.                                            1625 Eye Street, N.W.
 Suite 312                                              Washington, DC 20006
 Watertown, Massachusetts 02472                         Telephone: (202) 383-5300
 Telephone: (202) 579-4582                              Facsimile: (202) 383-5414
 Facsimile: (929) 777-8428                              mvergow@omm.com
 ben.berwick@protectdemocracy.org
                                                        Shane A. Hunt
 Justin Florence                                        O’MELVENY & MYERS LLP
 (D. Mass. Bar. No. 667129)                             Pro Hac Vice
 Jamila G. Benkato                                      Time Square Tower
 Pro Hac Vice                                           7 Times Square
 PROTECT DEMOCRACY PROJECT, INC.                        Telephone: (212) 326-2000
 2020 Pennsylvania Avenue, NW, Ste 163                  Facsimile: (212) 326-2061
 Washington, DC 20006                                   shunt@omm.com
 Telephone: (202) 599-0466
 Facsimile: (929) 777-8428
 justin.florence@protectdemocracy.org
 jamila.benkato@protectdemocracy.org

                                     CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to any non-registered participants by first-class mail, postage prepaid,
on December 11, 2019.

                                                             /s/ Meaghan VerGow
                                                             Meaghan VerGow




                                                 9
